         Case 2:20-cv-01113-GJP Document 78-1 Filed 06/05/20 Page 1 of 1




     IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN
                   DISTRICT OF PENNSYLVANIA

FEDERAL TRADE COMMISSION
and
COMMONWEALTH OF
PENNSYLVANIA
             Plaintiffs,
                            No. 2:20-cv-01113-GJP
v.
THOMAS JEFFERSON UNIVERSITY
and
ALBERT EINSTEIN HEALTHCARE
NETWORK
             Defendants



                                       ORDER

        AND NOW, this _____ day of June, 2020, upon consideration of the Motion

of Non-party Independence Blue Cross to Quash the April 24 and May 26, 2020

Subpoenas served on it by Defendant Thomas Jefferson University, and

Defendant’s response, it is hereby ORDERED that the April 24 and May 26, 2020

Subpoenas are QUASHED.


                                           Gerald J. Pappert, J.




OMC\4817-3679-5583.v1-6/4/20
